Citation Nr: 0607423	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, rated as 10 percent disabling prior to 
April 25, 2002, 30 percent from April 25, 2002 to April 26, 
2004, and 70 percent from April 27, 2004.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to 
September 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was timely received in March 2004.  The 
Board notes that the appeal was received on March 29, 2004 
and a statement of the case was issued on January 27, 2004.  
Nevertheless, if a written document subject to a filing 
deadline is received at the RO without a postmark, the 
postmark is assumed to be five days prior to the date stamp, 
not counting weekends and holidays.  38 C.F.R. § 20.305 
(2005).  Thus the veteran's substantive appeal was timely.

The Board notes that the RO in a January 2004 statement of 
the case raised the veteran's rating for schizophrenia to 30 
percent effective April 25, 2002.  In May 2004 the rating 
again was raised to 70 percent effective April 27, 2004.  A 
June 2004 rating decision denied individual unemployability 
(a rationale was not provided).  In September 2005 the 
veteran raised the issue of total rating based on individual 
unemployability (TDIU).  The Board hereby refers this matter 
to the RO for appropriate action.  

A waiver of initial RO review was received from the veteran 
in September 2005, for additional evidence submitted.


FINDINGS OF FACT

1. The veteran's service-connected schizophrenia prior to 
April 25, 2002 is characterized by occupational and social 
impairment due to mild symptoms.  

2.  The veteran's service-connected schizophrenia from April 
25, 2002 to April 26, 2004 is characterized by depressed 
mood; there were no panic attacks, abnormal speech, impaired 
judgement, or impaired impulse control.  

3. The veteran's service-connected schizophrenia from April 
27, 2004 is characterized by hallucinations and suicidal 
ideations; there were no homicidal ideations or suicide 
attempts, the veteran was capable to manage his funds.  


CONCLUSIONS OF LAW

1.  Prior to April 25, 2002 the criteria for a rating in 
excess of 10 percent for service-connected schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9205 (2005).  

2.  From April 25, 2002 to April 26, 2004 the criteria for a 
rating in excess of 30 percent for service-connected 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9205 
(2005).  

3.  From April 27, 2004 the criteria for a rating in excess 
of 70 percent for service-connected schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9205 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and March 2003 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the March 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2003 which was 
after the September 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the March 2003 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has also 
been afforded the benefit of VA examinations during the 
appeal period.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected schizophrenia warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected schizophrenia has been rated 
by the RO under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9205, pursuant to a General Rating Formula 
for evaluating psychiatric disabilities other than eating 
disorders.

Under that formula, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; an intermittent inability 
to perform the activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130.  GAF scores ranging between 81 and 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns, (e.g., an occasional argument 
with family members).  Scores ranging between 71 to 80 
reflect symptoms that are transient and expectable reactions 
by psychosocial stressors (e.g., difficulty concentrating 
after family argument, no more than slight impairment in 
social, occupational, or school functioning).  Scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The veteran's service records showed that he was unfit to 
perform his duties because of schizophrenic reaction.  A July 
1971 rating decision granted the veteran service connection 
for his schizophrenic reaction and assigned him a 10 percent 
evaluation based on his service records and a May 1971 VA 
examination, which provided a diagnosis of schizophrenic 
reaction acute undifferentiated type in good remission.  

A February 2001 VA examination indicated that the veteran 
worked as a plumber but lately had no projects and was 
depending on home service jobs.  The veteran complained that 
he had no stable job and always worried about his children.  
The examination revealed that the veteran did not have 
impairment of thought process, communication, delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior or panic attacks.  He was capable of maintaining 
personal hygiene, was oriented to 3 spheres, had intact short 
and long term memory, had regular and relevant speech, had 
euthymic mood with appropriate affect and good impulse 
control.  Insomnia was not elicited, and he was mentally 
competent to handle funds.  The diagnosis was schizophrenia, 
undifferentiated type, with a GAF score of 60 - moderate 
difficulty in social functioning (constant conflict with 
peers).

The veteran was afforded a VA examination in July 2002.  The 
veteran complained about the quality of his work, excessive 
worrying and headaches.  Physical examination indicated that 
the veteran's mood was depressed, he denied any 
hallucinations or delusions, he had thoughts of wanting to 
die and fleeting suicidal thoughts because of money problems.  
He had adequate memory, was oriented to 3 spheres, had good 
judgment and limited insight.  He did not have any impairment 
of thought process or communication, delusions or 
hallucinations, inappropriate behavior, he was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was oriented to person, place, and time, 
had adequate memory, did not have obsessive ritualistic 
behavior, panic attacks or impaired impulse control and his 
speech was relevant and logical.  The veteran was depressed.  
He was competent to handle his funds.  The examiner opined 
that the veteran could obtain and retain employment.  The 
diagnosis was schizophrenia in remission, GAF score was 70-
80, stable relationships, mild symptoms.  

An August 2002 private neuropsychological report conducted 
for VA found that the veteran was unable to adequately 
perform at work, he complained of worrying and an inability 
to sleep.  Summary of the veteran's neuropsychological 
functions showed that his attention/concentration was average 
for verbal, below average for non-verbal, motor skills were 
average, language was average, memory was average with the 
exception of nonverbal memory being below average, visual and 
auditory were average, higher intellectual functions were 
average with reasoning ability being low average.  The 
summary of findings revealed that the veteran's reality 
testing was adequate, impulse control was adequate, 
psychological insight was fair, manifested depression was 
minimal, suicidal ideation was absent, and anxiety level was 
high.  

The veteran's final VA examination of record was in April 
2004.  The claims folder was not available, however the 
veteran does not appear to have been prejudiced by this as he 
subsequently was granted a higher rating.  The veteran 
reportedly was very irritable and suspicious of others, could 
not sleep and always was restless.  Physical examination 
revealed that the veteran's attention span was adequate, 
concentration was compromised, communication skills were 
intact.  He had paranoid ideations and auditory 
hallucinations, he talked to himself, had suicidal ideations 
(but no attempts and denied homicidal ideations), was capable 
of minimal personal hygiene, oriented to 3 spheres, had poor 
short term memory while long term memory was intact.  There 
was no obsessive or ritualistic behavior or panic attacks 
clinically observed, no speech pathology noted.  The veteran 
had depressed mood, flat affect, poor impulse control when 
depressed or anxious, early waking insomnia due to nightmares 
and flashbacks.  The veteran was able to manage his financial 
affairs.  The examiner opined that the veteran's 
schizophrenia was in the chronic active stage and he had 
hallucinations and active delusional thoughts.  He was 
unemployable and had poor social interpersonal relationships 
due to his paranoia. The diagnosis was schizophrenia, 
paranoid chronic.  The GAF was 50 - serious symptoms, with 
serious impairment in social and occupational functioning.  

Entitlement to a rating in excess of 10 percent prior to 
April 25, 2002.  

The medical evidence has not demonstrated that the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected schizophrenia prior to April 25, 2002.  Although 
his February 2001 VA examination showed a GAF score of 60, 
reflecting moderate difficulty in social functioning, the 
examination showed his mood was euthymic, he did not have 
panic attacks, sleep disorder or memory impairment.  He had 
good speech and impulse control.  He did not have any 
impairment of thought process, was oriented to 3 spheres, had 
good impulse control, and did not have inappropriate 
behavior.   

Entitlement to a rating in excess of 30 percent from April 
25, 2002 to April 26, 2004.  

The evidence has not manifested that the veteran is entitled 
to a higher rating than 30 percent during this period.  The 
July 2002 VA examination found that the veteran's mood was 
depressed, however he did not have abnormal speech, panic 
attacks, impaired judgement or impaired impulse control.  He 
was oriented 3x, his memory was adequate and he was able to 
maintain minimal hygiene.  Although the veteran had fleeting 
suicidal thoughts because of money problems, his August 2002 
neuropsychological report found that suicidal ideation was 
absent.  His reality testing was adequate.  The diagnosis 
provided by the July 2002 VA examination showed mild 
symptoms.  

Entitlement to a rating in excess of 70 percent from April 
27, 2004.  

The veteran is not entitled to the maximum rating of 100 
percent under Diagnostic Code 9205.  Although the veteran had 
paranoid ideations, auditory hallucinations, and suicidal 
ideations, his communication skills were intact, he did not 
have homicidal ideations or attempt suicide, was capable of 
minimal personal hygiene, was oriented to 3 spheres and his 
long term memory was intact.  The April 2004 diagnosis 
included a GAF score of 50, which is reflective of serious 
symptoms.  The veteran was found capable to manage his 
financial funds.  


The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


